OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law in New York by the First Judicial Department on April 14, 1986. At *124all times relevant herein, he has maintained an office for the practice of law within the First Judicial Department.
On or about November 12, 1993, the respondent pleaded guilty to criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]), a felony, and was sentenced to an indeterminate term of imprisonment of from 52 months to 14 years on or about January 21, 1994.
The petitioner seeks an order striking the respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) on the ground that he was automatically disbarred upon his conviction of a felony offense. Because the respondent never informed the petitioner of his conviction, as is required by Judiciary Law § 90 (4) (c) and 22 NYCRR 603.12 (f), it was prevented from submitting a petition prior to this time. The respondent has not answered the petition.
Since the respondent stands convicted of criminal sale of a controlled substance in the third degree, a class B felony, he ceased to be an attorney by operation of law upon his conviction (Judiciary Law § 90 [4] [a]). Accordingly, the petitioner’s motion is granted and the respondent’s name shall be removed from the roll of attorneys and counselors-at-law, forthwith.
Murphy, P. J., Sullivan, Carro, Rosenberger and Ross, JJ., concur.
Application granted and respondent’s name directed to be struck from the roll of attorneys and counselors-at-law in the State of New York, effective August 4, 1994.